[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO OPEN AND MOTION TO REARGUE, OPEN ANDSET ASIDE
When the court, on May 17, 1995, denied the defendant's motion to open, the court noted that: "Defendant had notice of pending motions for judgment as well as an opportunity to consult an attorney re. same." The court therefore concluded that the defendant was not prevented from making a defense "by mistake, accident or other reasonable cause" within the meaning of General Statutes § 52-212.
In the defendant's Motion to Reargue, Open and Set Aside dated June 5, 1995, the defendant asserted that the claim did not involve liquidated damages. In denying that motion the court noted that: "The documents submitted at the time of judgment indicates that the $8,000 figure was `as agreed' and `as discussed."
RUSH, J.